Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first to file
This Office Action is a non-Final Office Action. The following is a quotation of 35 U.S.C. 112(b): (b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 10 and 41-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In Claim 10 applicant recites… at least partially within a printing unit.  What is a “printing unit”?  As specifically applied to Claim 41 the language …a total dry ink coverage of less than or equal to a predetermined cutoff limit… is held to be unclear, vague and indefinite. How does applicant define “total dry ink coverage”? How does applicant define “predetermined cutoff limit” in Claim 41?  In the last paragraph of Claim 41 what is a “predetermined minimum”   Does applicant intend by reciting the language “predetermined minimum” an  area?   Is the ink coverage referring to an amount of dry ink?  Does applicant intend some other unknow quantity?  What is/are the physical units i.e. dimensions, milligrams or the like of the language “a predetermined minimum”? As further applied to Claim 42 applicant’s claim is further unclear. Applicant recites that “the predetermined minimum is greater than the predetermined cutoff”. What are the physical dimensions of …the predetermined cutoff limit? Hat is a “predetermined minimum? What is a “ predetermined cutoff limit”?  As further applied to Claim 43 what does applicant mean by using … the predetermined minimum is at 300% dry ink coverage?  What are the physical dimensions of the term “coverage”? (in Claim 43) Claim 44 is also held to be unclear, vague and indefinite for at least the following reasons. How does one form an electrical trace in “a “first section”? When one thinks of a “section” one normally thinks of a portion of a line a portion of an area or a portion of a volume. Almost never does one think of an electrically conductive trace, or a visible image. Electrically conductive traces or visible images are not reasonably considered as “sections”. Applicant is requested to carefully explain what is intended/meant by each of Claims 41-44 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-12, 30-38 and 40 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Tombs et al (WO 2010/074736 A1) hereinafter Tombs et al.
The teaching of Tombs is provided hereinbelow.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-12, 30-44 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Tombs et al.
  Tombs et al teach a circuit board having  patterned images. The images are obtained by an electrophotographic printer.  The printed circuits are provided by printing a second conductive powder layer and a first thermoplastic layer. The second conductive powder layer is permanently fixed to the first layer before removing the conductive powder from portions of the substrate other than the coated thermoplastic pattered image. Additionally Tombs et al teach using an electrographic printer to create a first patterned thermoplastic image as first layer. The printed substrate is preferably an insulating and thermally stable material such as polyimide or other materials such as PET, fiberglass or paper. An electrode pattern is then printed with toner being contacted with conductive particles or powder to create a second conductive layer. Then the system applies heat to fix the conductive particles only to areas where the toned image resides. (Cf. page 13). Conductive particles not adhering to the thermoplastic image are then removed.  The printed substrate may optionally be printed with another toner pattern using a electrostatographic process so an insulating layer is applied over the conductive layer in areas that will not be in contact to subsequently applied circuit elements.  A registration system can be used to adequately register the first toner image with the second toner image. Also the toner in one or both of the layers may optionally be cross-linked by heat. The methods described may also be used to make a multilayer printed circuit. (Cf. page 14). It would have been obvious to provide a method of producing an electrically conductive line the method including providing a substrate; printing a first layer including a  toner on the substrate; applying a powered conductive material to the first layer; and bonding the powered conductive material to the first layer to form the electrically conductive line As further applied to claims 2 Tombs et al  teach fusing the toner to the substrate (Cf. page13) and therefore the limitation recited in said Claim 2 is held to have been obvious in view of Tombs et al. As further applied to Claim 4 inasmuch as Tombs et al teach pre-heating the toner (Cf. page 13) and therefore the limitations recited in said Claim 4 is held to have been obvious in view of Tombs et al. As applied to Claims 5-7 inasmuch as Tombs et al teach removing loose powder conductive material from the substrate (Cf. page 14) and therefore the limitations recited in said Claims 5-7 are held to have been obvious in view of Tombs et al. As further applied to Claim 8 inasmuch as Tombs et al teach applying heat and pressure to the powdered conductive material (Cf. pages 13-14) the limitations in Claim 8) are held to have been obvious in view of Tombs et al. As applied to Claim 9 inasmuch as Tombs et al teach applying heat to powdered conductive material and the first layer (Cf. pages 13-14) the limitations recited in Claim 9 are held to have been obvious in view of Tombs et al. As further applied to Claim 10, as best understood, Tombs et al teach using a printer to print a toner pattern and therefore the limitation recited in sad Claim 10 is held to have been obvious in view of Tombs et al. As further applied to Claim 11 inasmuch as Tombs et al teach printing a first layer including a toner onto a substrate pre-heating the first layer and after the pre-heating step applying the powdered conductive material and finally removing loose powdered conductive material from the substrate the limitations recited in said Claim 11 are held to have been obvious in view of Tombs et al. (N.B. The pre-heating step may/can take place whenever the cross linking of the toner occurs by heating (Cf. page 14)). As further applied to Claim 12 inasmuch as Tombs et al teach fusing the toner to the substrate (Cf. page 13) the limitation recite is said Claim 12 is held to have been obvious in view of Tombs et al. As further applied to Claim 30 Tombs et al teach that one can print another toner pattern onto a substrate, bond a powdered conductive material to a “first section” (Cf. page 14) the limitations recited in said Claim 30 are held to have been obvious in view of Tombs et al. As further applied to Claims 31 and 32 Tombs et al teach heating the toner and the metal powder to improve the adhesiveness between the metallic particles and the “primary image” (Cf. pages 13 and 14) the limitations recited in said Claims 31 and 32 is held to have been obvious in view of Tombs et al. As further applied to Claim 33 Tombs et al teach using an electrographc printer (Cf. pages 13-14) to print toner where the toner is preheated and therefore the limitations recited in said Claim 33 are held to have been obvious in view of Tombs et al. As further applied to Claims 34-36 inasmuch as Tombs et al teach removing the unbonded/loose powdered conductive material after applying this material to a printed layer (Cf. pages 13-14) the limitations recited in Claims 34-36 are held to have been obvious in view of Tombs et al. As further applied to Claim 37 inasmuch as Tombs et al teach applying heat and pressure to the powdered conductive material (Cf. pages 13-14) and also teach also that multilayered circuit can be fabricated using these method steps the limitations recited in said Claim 37 are held to have been obvious in view of Tombs et al. As further applied to Claim 38 inasmuch as Tombs et al teach applying het to the powered conductive material on a substrate and also teach that multilayered circuit boards can be made (Cf. pages 13-14) the limitations recited in said Claim 38 are held to have been obvious in view of Tombs et al. As further applied to Claim 39 Tombs et al teach applying toner to conducting particles to produce particulate, metallized adherent mage areas (Cf. pages 13-14). Moreover a POSITA would have been able to provide a “second layer of toner” to the “first section” of the first layer inasmuch as it would be a mere matter of preference to provide this second layer of toner to a “first section’ of the first layer. The limitations recited in said Claim 39 therefore are held to have been obvious in view of Tombs et al. (N.B. On page Tombs et al teach that multilayered circuit boards can be made by the toner printing, conductive material deposition on a first substrate e.g. “a first section” and then on “a second substrate” (Cf. pages 13-14)). As further applied to Claim 40 Tombs et al teach (as best understood) inasmuch as Tombs et al place the toner on images and the images can be multiple (Cf. page 14)  there would only by adherent/powdered conductive material on these  images” and therefore the limitation recited in said Claim 40 is held to have been obvious in view of Tombs et al . As further applied to Claims 41 and 42 (as best understood) inasmuch as Tombs et al teach printing toner onto a “primary image” in order to make images (Cf. pages 13-14) it would have been obvious that a POSITA would have been able to provide a total dry ink coverage of greater than a predetermined amount and the predetermined minimum is greater than the predetermined amount. The limitations recited in said Claims 41 and 42 are held to have been obvious in view of Tombs et al.  Likewise the limitations recited in said Claims 43 and 44 are held to have been obvious in view of Tombs et al because a POSITA would have been able to provide that the  predetermined minimum is at least 300% dry ink coverage and also that the :first and second sections are such that the first section  forms an electrically conductive trace, the second section  forms a visible image and the first and second sections on the substrate  are printed via a single image file.
Claims 1, 2, 4, 8, 9, 10, 30-32 and 37-40 are further rejected under 35 U.S.C. 102(a) (1) as being anticipated by Suchy et al (Pat. No. 8,580,331 B2) hereinafter Suchy et al.
The teaching of Suchy et al is now provided
Claims 1, 2, 4-12 and 30-44 are further rejected under 35 U.S.C. 103 as being unpatentable over Suchy et al. Suchy et al teach electrographic printing of one or more multi-channeled layers. Such electrographic printing includes forming a desired print image, electrographically on a receiver member utilizing predetermined sized marking particles and forming one or more multi-channeled layers. (Cf. Abstract). Additionally Suchy et al teach using an electrographic printer to create channels on a substrate. The printed substrate preferably is a thermally sable material such as a polyimide but can be other materials such as PET, fiberglass or paper. An electrode pattern printed with toner having conducting particles or a powder to create a second conducting layer can be used. Metallic particles such as copper, tin, tin plated copper or silver are preferred. However conducting polymer particles are also envisioned. An adhering system applies heat to fix the conductive particles only to areas where the tined image resides. (Cf. Col. 10). It would have been obvious to provide a method of producing an electrically conductive line the method including providing a substrate; printing a first layer including a toner on the substrate; applying a powered conductive material to the first layer; and bonding the powered conductive material to the first layer to form the electrically conductive line (Cf. Col.10) As further applied to Claim 2 inasmuch if Suchy et al do not explicitly teach fusing toner to substrate prior to applying a powdered conductive material to a first layer it would have been obvious for a POSITA to do so because the differences in what Suchy et al teach and what applicant claim are so insignificant that a POSITA given the Suchy et al teaching would have been able to practice applicant’s claims.  As further applied to Claim 4 inasmuch as Suchy et al preheats the toner after printing the first layer on the substrate (Cf.  Col.10) the limitations recited in Claim 4 is held to have been obvious. As further applied to Claims 5-7 Suchy et al do not explicitly teach… removing loose powered conductive material from the substrate.  However a POSITA in this art and after carefully studying Suchy et al’s teach would have been able to remove the loose powdered conductive material from the substrate because this would have been self-evident. That is the POSITA would not desire to have loose conductive material where it was not intended to be. Therefore the limitations recited in said Claims 5-7 are held to be obvious in view of Suchy et al.. As further applied to Claims 8 and 9 Suchy et al applying both heat and pressure to the powdered conductive material (Cf. Col. 10) and thus to the first layer the limitations recited in said Claim 8 and 9 are held to have been obvious in view of Suchy et al. As further applied to Claim 10, as best understood, inasmuch as Suchy et al teach printing with toner having either conductive particles or a powder (Cf. Col.10) the limitation recited in this claim is held to have been obvious in view of Suchy et al. As further applied to Claim 11 even though Suchy et al teach inter alia depositing a layer of toner using an electrographic printer to form to form a predetermined multi-channeled layer, depositing one or more materials in the channels formed by sacrificial nodes that include two more materials e.g. metallic particles or powder that will interact and form a conductive circuit when exposed to each other and/or treatment e.g. heat treatment (Cf. at least Col..10 and Fig.8) It is held that With this Suchy et al’s teaching in mind a POSITA would have been able to make or use the limitations recited in Claim 11 and it is so held. Since Suchy et al do teach fusing toner to the substrate (Cf. Col. 10) the limitation recited in Claim 12 is held to have been obvious in view of Suchy et al. As further applied to Claim 30 inasmuch as Suchy et al teach that one can print another toner pattern onto a substrate (Cf. Col. 10 the limitations recited in said Claim 30 are held to have been obvious in view of Suchy et al.  As further applied to Claims 31 and 32 Suchy et al teach heating the toner and the metal powder to improve the adhesiveness between the metallic particles and the “primary image” (Cf. Col 10 the limitations recited in said Claims 31 and 32 is held to have been obvious in view of Suchy et al.  As further applied to Claim 33 inasmuch as Suchy et al teach using toner to apply the toner to the substrate. (Cf. Col.10).  By using the toner there is an inherent pre-heating of the toner which is well known. Otherwise the toner deposition could not function. The limitation recited in said Claim 33 therefore is held to have been obvious in view of Suchy et al. As further applied to Claims 34-36 inasmuch as Suchy et al do not explicitly teach removing loose powered conductive material from the substrate. However a POSITA in this art and after carefully studying Suchy et al’s teaching would have been able to remove the loose powdered conductive material from the substrate because this would have been self-evident. That is the POSITA would not desire to have loose conductive material where it was not intended to be. Therefore the limitations recited in said Claims 34-36 are held to be obvious in view of Suchy et al. As further applied to Claim 37 Suchy et al applies both heat and pressure to the powdered conductive material (Cf. Col. 10) and thus to the first layer. The limitations recited in said Claim 37 is held to have been obvious in view of Suchy et al. As further applied to Claim 38 inasmuch as Suchy et al teach applying heat to the powdered conductive material/metallic powder and the first layer//primary image the limitation recited in said Claim 38 is held to have been obvious in view of Suchy et al                                           As further applied to Claim 39 Suchy et al teach applying toner to conducting particles to produce particulate, metallized adherent mage areas (Cf. Col.10). Moreover a POSITA would have been able to provide a “second layer of toner” to the “first section” of the first layer inasmuch as it would be a mere matter of preference to provide this second  layer of toner to a “first section’ of the first layer.. The limitations recited in said Claim 39 therefore is held to have been obvious in view of Suchy et al. As further applied to Claim 40 (as best understood) inasmuch as Suchy et al place the toner on  “primary images” there would only by adherent/powdered conductive material on these “primary images” and therefore the limitation recited in said Claim 40 is held to have been obvious in view of Suchy et al. As further applied to Claims 41 and 42 (as best understood) inasmuch as Suchy et al teach printing toner onto a “primary image” in order to make images (Cf. Col. 10). 4, 5 and 9) it would have been obvious that a POSITA would have been able to provide a total dry ink coverage of greater than a predetermined amount and the predetermined minimum is greater than the predetermined amount. The limitations recited in said Claims 41 and 42 are held to have been obvious in view of Suchy et al.  Likewise the limitations recited in said Claims 43 and 44 are held to have been obvious in view of Suchy et al because a POSITA would have been able to provide that the  predetermined minimum is at least 300% dry ink coverage and also that the :first and second sections are such that the first section  forms an electrically conductive trace, the second section  forms a visible image and the first and second sections on the substrate  are printed via a single image file.      
In view of further search and consideration and finding of more pertinent   Prior Art it would not be little value and serve no useful purpose to respond to of applicant’s Remarks/Arguments filed on 25 March 2021.with respect to Office’s Prior Art rejections. However the Office does respond to applicant’s §112(b) Remarks/Arguments. in Claim 41 applicant appears to be requesting that the examiner read into this claim the limitations recited in Paragraph [0043] of the specification.  Applicant’s counsel knows that claim language is to be construed using the specification but cannot be construed as explicitly incorporating the language of the specification without actually incorporating the language into the claim. (Cf. McCarty v. Lehigh Valley R.R. (160 U.S. 110, 116 (1895)).  Counsel’s arguments in the REMARKS/ARGUMENTS SECTION (in pages 10-11 and a portion of applicant’s page 12 of page 25) with respect with the terms total ink coverage (TIC) and total area coverage (TAC) (although counsel defines these terms the arguments) are not persuasive to the issue clarity (or lack thereof) of Claims 41-44. With respect to the examiner’s reasoning with respect to the lack of clarity, vagueness and indefiniteness, caused of the language … first section…, … second section … (Cf. pages portion of page 12 and 13 of page 25) able counsel again urges that the examiner will take/construe what is recited in at least paragraph [0044] of the specification and perhaps some language taken for Figure 11 as though this language is explicitly written in Claim 44. The examiner properly refuses to take this step and continues to properly hold that each of Claims 41-44 were/are properly rejected under 35 U.S. C. §112(b).
This is a non-Final Office Action
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P.D. Vo, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 
information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/Primary Examiner, Art Unit 3729